Bolger, J.,
dissenting. — We should not regard the action of the court in setting aside the fund to protect the annuity as expressive of testator’s wishes as to what should now be done. To do so amounts to the usurpation of a power which we do not possess, and which the preceding auditing judges did not assume when they set up this fund, namely, in deciding what amount should go to the remaindermen.
Testator’s direction was to invest “securities sufficient of the corpus of my said estate to yield an income” of the amounts specified.
Under the Fiduciaries Act of June 7,1917, P. L. 447, sec. 26(c), it was the duty of the court, not only to see that the fund was sufficient to yield the annuities, but to provide “always a sufficient surplus to meet any contingent diminution or depreciation in the value or income of the estate and securities so set apart”.
The act in its application to annuities seeks only the protection of the annuitant, and nowhere does it treat of the ultimate destination of the fund.
*118In Jones’ Estate, 314 Pa. 93, the problem involved was whether the legatee of a gift payable in the future was required to take only the sum set aside by the adjudication and invested by the executors, which had greatly depreciated by unfortunate investment, or was entitled to reimbursement from residuary estate. The Supreme Court held that no segregation of this legacy should have been made until time for its payment to the legatee arrived, and awarded reimbursement from residuary estate.
As legacies payable in the future are the subject of the same statute dealing with annuities, I regard Jones’ Estate, supra, as a case in point.
Testator said that the remainderman should receive at the termination of the annuity such sum as would be “sufficient to yield” the annuity. The majority opinion would award to the remainderman a sum that was more than sufficient.
I regard Scull’s Estate, 52 Pa. Superior Ct. 87, as controlling. The attempted distinction between our facts and Scull’s Estate, because of the express reservation of rights in the latter, is more apparent than real. To my mind, rather than constituting a distinction, it emphasizes the injustice of holding that the action of the court included as res adjudicata a matter not raised or passed upon, and determination of a question which was not then ripe for decision.
In my opinion, the action of the court was but temporary in character, namely, during the life of the annuitant, and should not be held to be finally decisive until the time arrived for the equities of the situation to be determined, and the rights of the remainderman sprang into being.'
If the contention is that the trustees or court erred in setting aside too large a fund, equity and justice demand that we should not perpetuate the error but correct it.
No laches can be ascribed to the remaindermen. Not only have they appeared at this, the time of distribution, *119but they were alert during the lifetime of the annuitant to assert their claims to the excess income and principal of the fund.